DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. Applicant argues Moreau fails to disclose the claimed limitation of “using the data extracted from the one or more of the plurality of media streams to dynamically alter an appearance that is provided to the one or more of the plurality of selectable icons as the plurality of selectable icons continue to be displayed in the display that is associated with the media tuning device”. Applicant states that Moreau fails to explicitly disclose this feature because Moreau fails to use the term “extract” or any analogous term in the disclosure. Applicant further states Moreau fails to inherently disclose said feature as the examiner has not provided a line of reasoning as why said element necessarily flows from fig. 3 of Moreau.
In response, Moreau states that a media content receiving device which receives media streams for display would extract said displayed content from said media streams (Moreau col. 1 line 62 - col. 2 line 10, “delivered to subscribers homes through an existing cable or satellite system…and users may navigate the offered services using a remote control and on-screen navigation system or menu”). The only potential alternative would be to retrieve displayed content from a local storage device, however a local storage device would not have up to date weather forecast information as illustrated in Moreau fig. 3. To display a type of utility data (Moreau col. 8 lines 30-41), a media content stream containing said data must be received as claimed to enable the receiving device to display said utility data. Moreau does not only do this for weather data as exemplified in fig. 3, but also on-demand traffic reports and news reports. 
Further, applicant did not traverse the official notice taken that highlighting programming within a program guide based on user recommendation or popularity was notoriously well known in the art at the time of invention. This is taken as an admission of the fact herein, see MPEP 2144.03(c). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreau et al. (8,707,354, of record) [Moreau] in view of Knee et al. (2003/0115602, of record) [Knee].
Regarding claims 1 and 13, Moreau discloses a non-transitory, computer readable media having stored thereon instructions which, when executed by a processing device of a media tuning device, cause the media tuning device to perform steps comprising:
causing a plurality of selectable icons to be displayed in a display that is associated with the media tuning device, wherein each of the plurality of selectable icons is associated with a corresponding one of a plurality of media content accessible via use of the media tuning device and a selection of a one of the plurality of selectable icons causes the media tuning device to commence a rendering of the corresponding one of the plurality of media content (figures 2a, 2b, and 3); and
using the data extracted from the one or more of the plurality of media streams to dynamically alter an appearance that is provided to the one or more of the plurality of selectable icons as the plurality of selectable icons continue to be displayed in the display that is associated with the media tuning device (such as the weather channel selectable icon, which includes in the image itself a current forecast, see fig. 3).
Moreau fails to disclose subsequent to the plurality of selectable icons being caused to be displayed in the display that is associated with the media tuning device, periodically extracting a data from a one or more of a plurality of media streams being received by the media tuning device, wherein each of the plurality of media streams corresponds to a one of the plurality of media content.
In an analogous art, Knee teaches providing up-to-the-minute updates to graphic elements within a program guide using data periodically extracted from a plurality of data feeds to keep a user informed of content of interest (paragraph 0041).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the computer readable media of Moreau to include periodically extracting a data from a one or more of a plurality of media streams being received by the media tuning device, wherein each of the plurality of media streams corresponds to a one of the plurality of media content, as suggested by Knee, for the benefit of keeping a user informed of content of interest.

Regarding claims 2 and 14, Moreau and Knee disclose the non-transitory, computer readable media and device as recited in claims 1 and 13, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a sporting event (Knee paragraph 0041).

Regarding claims 3 and 15, Moreau and Knee disclose the computer-readable media and device as recited in claims 1 and 13, wherein the data extracted from the one or more of the plurality of media streams comprises at least a score in a sporting event (Knee paragraph 0041).

Regarding claims 4 and 16, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the appearance comprises a positional layout for the plurality of icons as displayed in the display that is associated with the media tuning device (Moreau fig. 5, arrangements are time sensitive).

Regarding claims 5 and 17, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the appearance comprises a highlighting of a one or more of the plurality of icons in the display that is associated with the media tuning device (Knee paragraph 0142).

Regarding claims 6 and 18, Moreau and Knee disclose the computer-readable media and device as recited in claims 1 and 13, but fail to disclose wherein the data extracted from the one or more of the plurality of media streams comprises at least a user rating data.
Examiner takes official notice that highlighting programming within a program guide based on user recommendation or popularity was notoriously well known in the art at the time of invention.
It would have been obvious at the time to a person of ordinary skill in the art to modify the computer-readable media and device of Moreau and Knee to include the data extracted from the one or more of the plurality of media streams comprises at least a user rating data, for the benefit of highlighting or recommending programming based on feedback for other users (e.g. popularity).

Regarding claims 7 and 19, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the data extracted from the one or more of the plurality of media streams is caused to be displayed as a component part of a corresponding one of the plurality of icons (Moreau fig. 3, weather report).

Regarding claims 8 and 20, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a sporting event (Knee paragraph 0041).

Regarding claims 9 and 21, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a score in a sporting event (Knee paragraph 0041).

Regarding claims 10 and 22, Moreau and Knee disclose the computer-readable media and device as recited in claims 7 and 19, wherein the data extracted from the one or more of the plurality of media streams comprises at least a time remaining in a broadcast program (Knee paragraph 0041).

Regarding claim 11, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the media tuning device comprises a set-top box (Moreau col. 1 lines 26-33).

Regarding claim 12, Moreau and Knee disclose the computer-readable media as recited in claim 1, wherein the display comprises a television display coupled to the media tuning device (Moreau col. 1 lines 26-33).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421